          Case 3:17-cv-00228-MMD-WGC Document 109 Filed 10/06/20 Page 1 of 4



1    AARON D. FORD
      Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    Quentin Byrne, Sheryl Foster, Joshua Kelly,
     Stephen Powers, Ruben Vidaurri
8

9                                    UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA

11   KEITH A. WARREN,
                                                                 Case No. 3:17-cv-00228-MMD-WGC
12                          Plaintiff,
                                                                      ORDER GRANTING
13   vs.                                                        MOTION FOR EXTENSION OF TIME
                                                                  TO RESPOND TO DISCOVERY
14   NEVADA DEPARTMENT OF                                                REQUESTS
     CORRECTIONS, et al.,
15
                            Defendants.
16

17            Defendants, Quentin Byrne, Sheryl Foster, Joshua Kelly, Stephen Powers, Ruben Vidaurri, by

18   and through counsel, Aaron D. Ford, Nevada Attorney General, and Peter E. Dunkley, hereby submit

19   this Motion for Extension of Time to Serve Discovery Responses to Plaintiff’s Discovery Requests,

20   Dated September 1, 2020, submitted to Lovelock Correctional Center’s law library on September 4,

21   2020, and received by the Office of the Attorney General on September 9, 2020. This Motion is based

22   on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities,

23   and all papers and pleadings on file in this action.

24                               MEMORANDUM OF POINTS AND AUTHORITIES

25   I.       INTRODUCTION

26            Defendants request additional time to respond to outstanding Requests for Production of

27   Documents, without waiving objections, because of the administrative obstacles at the Office of

28   the Attorney General (OAG), related to the response to COVID-19.



                                                            1
       Case 3:17-cv-00228-MMD-WGC Document 109 Filed 10/06/20 Page 2 of 4



1            State-wide, and OAG wide policies and technological limitations have affected the

2    effectiveness of communications and the ability to efficiently compile documents and evidence, from

3    outside the office.

4            Defendants respectfully request an extension of 29 days from the date the requests were post-

5    marked, September 8, for a new deadline of November 6, 2020. In summary, Defendants request until

6    November 6, 2020 for the following discovery:

7            1. Requests for Production of Documents to:
                    a. Foster
8
                    b. Byrne
9                   c. Powers
                    d. Kelly
10
                    e. Vidaurri
11           2. Requests for Admissions to:
                    a. Byrne (set three)
12
                    b. Foster (set four)
13           3. Interrogatories to:
                    a. Vidaurri (set two)
14

15   II.     ARGUMENT
16           Defendants respectfully requests a 29-day extension of time from the current deadline (based on
17   post-mark) to serve responses to Plaintiff’s to the outstanding discovery as set forth above. Federal
18   Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:
19                   When an act may or must be done within a specified time, the court may,
                     for good cause, extend the time: (A) with or without motion or notice if
20                   the court acts, or if a request is made, before the original time or its
                     extension expires; or (B) on motion made after the time has expired if the
21                   party failed to act because of excusable neglect.
22

23   “The district court is given broad discretion in supervising the pretrial phase of litigation….” Zivkovic v. S.

24   California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citation omitted).

25           Defendants assert that the requisite good cause is present to warrant the requested extension of

26   time. This request has been necessitated by ongoing quarantine measures imposed in response to the

27   COVID-19 virus pandemic. Defendants make the instant request in light of the current issues related to

28   COVID-19 including Nevada Governor Sisolak’s March 31, 2020 Declaration of Emergency (Directive



                                                           2
       Case 3:17-cv-00228-MMD-WGC Document 109 Filed 10/06/20 Page 3 of 4



1    010) – ‘Stay at Home Order’ and the Governor’s April 1, 2020 “Stay at Home” directive. In response, the

2    Office of the Attorney General (OAG) has directed all AOG employees to comply with the Governor’s

3    directives and orders. The OAG is limiting (and in some instances, restricting completely) in-office work,

4    and instructing employees to stay at home and to work from home to the extent possible. The OAG, and

5    the State Nevada information technology staff have been working to fully implement alternate, home-

6    based working arrangements. As a result, the already limited staff at the OAG is rendered less efficient

7    due to constraints imposed by limited Virtual Private Networks (VPN) and lack of remote document

8    access, along with a recent quarantine of the undersigned. In light of Governor’s directives, the OAG’s

9    policies, the information technologies limitations, and due to the functional difficulties the instant

10   circumstances place on accessing and obtaining the necessary supporting documents, including

11   correspondence between the OAG and Defendants, Defendants respectfully request that the Court extend

12   the time to respond to the discovery until November 6, 2020.

13          Defendants’ request is timely and will not hinder or prejudice Plaintiff’s case, but will allow for

14   the OAG to have sufficient time to obtain documents and communicate with defendants in order to

15   respond. Close of discovery is currently set for December 7, 2020 (ECF No. 103).

16          For these reasons, Defendant respectfully requests a twenty nine (29) day extension of time

17   from October 9, to serve responses to the requests for production of documents in this case, with a new

18   deadline up to and including Friday, November 6, 2020.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                         3
     Case 3:17-cv-00228-MMD-WGC Document 109 Filed 10/06/20 Page 4 of 4



1                                         DEADLINE

2      The Deadline for outstanding discovery as set forth above: Friday, November 6, 2020.

3        DATED this 5th day of October 2020.

4                                            AARON D. FORD
                                             Attorney General
5
                                             By:      /s/ Peter E. Dunkley
6                                                   PETER E. DUNKLEY, Bar No. 11110
                                                    Deputy Attorney General
7                                                   Attorneys for Defendants
8

9                                            IT IS SO ORDERED:

10
                                             __________________________________________
11                                           UNITED STATES MAGISTRATE JUDGE

12                                                  October 6, 2020
                                             DATED:__________________

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
